Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 1 of 53 PageID #: 2802




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  REALTIME DATA LLC d/b/a IXO,

  Plaintiff,

                   v.                                          C.A. No. 1:17-cv-00800-CFC

  ARRAY NETWORKS INC.,                                                  (Lead Case)

                                                               JURY TRIAL DEMANDED

   Defendant.



  REALTIME DATA LLC d/b/a IXO,

  Plaintiff,

            v.                                                 C.A. No. 1:17-cv-1676-CFC
  REDUXIO SYSTEMS, INC.,
  Defendant.
                                                               JURY TRIAL DEMANDED



    FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT AGAINST
                     REDUXIO SYSTEMS, INC.
          This is an action for patent infringement arising under the Patent Laws of the United

   States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Realtime Data LLC d/b/a IXO

   (“Plaintiff,” “Realtime,” or “IXO”) makes the following allegations against Defendants

   Reduxio Systems, Inc. (“Reduxio” or “Defendant”):

                                           PARTIES

          1.      Realtime is a limited liability company organized under the laws of the State

   of New York. Realtime has a place of business at 81 Main Street, Suite 209, White Plains,

   NY 10601. Since the 1990s, Realtime has researched and developed specific solutions for

   data compression, including, for example, those that increase the speeds at which data can
   be stored and accessed. As recognition of its innovations rooted in this technological field,


                                                1
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 2 of 53 PageID #: 2803




   Realtime holds a portfolio of United States patents. Realtime has licensed patents in this

   portfolio to many of the world’s leading technology companies. The patents-in-suit relate

   to Realtime’s development of advanced systems and methods for fast and efficient data

   compression using numerous innovative compression techniques based on, for example,

   particular attributes of the data.

           2.      On information and belief, Reduxio Systems, Inc. is a Delaware corporation

   with its principal place of business at 111 Pine Ave., South San Francisco, CA 94080.

   Reduxio Systems, Inc. can be served through its registered agent, VCORP Services, LLC,

   at 1013 Centre Road, Suite 403-B, Wilmington, DE 19805.

                                 JURISDICTION AND VENUE

           3.      This action arises under the patent laws of the United States, Title 35 of the

   United States Code. This Court has original subject matter jurisdiction pursuant to 28

   U.S.C. §§ 1331 and 1338(a).

           4.      This Court has personal jurisdiction over Defendant Reduxio in this action

   because Reduxio is incorporated in Delaware and has committed acts within the District of

   Delaware giving rise to this action and has established minimum contacts with this forum

   such that the exercise of jurisdiction over Reduxio would not offend traditional notions of

   fair play and substantial justice.       Reduxio, directly and through subsidiaries or
   intermediaries, has committed and continues to commit acts of infringement in this District

   by, among other things, offering to sell and selling products and/or services that infringe

   the asserted patents.

           5.      Venue is proper in this district under 28 U.S.C. § 1400(b).             Upon

   information and belief, Reduxio is incorporated in Delaware, has transacted business in the

   District of Delaware, and has committed acts of direct and indirect infringement in the

   District of Delaware.

                                        ASSERTED PATENTS




                                                 2
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 3 of 53 PageID #: 2804




          6.      Plaintiff Realtime is the owner by assignment of United States Patent No.

   9,054,728 (“the ’728 Patent”) entitled “Data compression systems and methods.” The ’728

   Patent was duly and legally issued by the United States Patent and Trademark Office on

   June 9, 2015. A true and correct copy of the ’728 Patent is included as Exhibit A.

          7.      Plaintiff Realtime is the owner by assignment of United States Patent No.

   9,667,751 (“the ’751 Patent”) entitled “Data feed acceleration.” The ’751 Patent was duly

   and legally issued by the United States Patent and Trademark Office on May 30, 2017. A

   true and correct copy of the ’751 Patent is included as Exhibit B.

          8.      Plaintiff Realtime is the owner by assignment of United States Patent No.

   8,717,203 (“the ’203 Patent”) entitled “Data compression systems and methods.” The ’203

   Patent was duly and legally issued by the United States Patent and Trademark Office on

   May 6, 2014. A true and correct copy of the ’203 Patent is included as Exhibit C.

          9.      Plaintiff Realtime is the owner by assignment of United States Patent No.

   9,116,908 (“the ’908 Patent”) entitled “System and methods for accelerated data storage

   and retrieval.” The ’908 Patent was duly and legally issued by the United States Patent

   and Trademark Office on August 25, 2015, and Claims 1, 2, 4-6, 9, 11, 21, 22, 24, and 25

   of the ’908 Patent confirmed as patentable in a Final Written Decision of the Patent Trial

   and Appeal Board on October 31, 2017. A true and correct copy of the ’908 Patent is
   included as Exhibit D.
          10.    In addition to the factual allegations set forth below for each of the three

   Counts, the following are non-exhaustive list of fact-based claim constructions that confirm

   that the claimed solutions do not just cover any form of digital data compression techniques

   but instead are more focused—and covers a technical sub-species of digital data




                                                3
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 4 of 53 PageID #: 2805




   compression. These constructions include the following:1

                      a. “compressing” / “compressed” / “compression”: [representing /

                         represented / representation of] data with fewer bits.

                      b. “descriptor”: recognizable digital data

                      c. “data stream”: one or more data blocks transmitted in sequence

                      d. “data block”: a single unit of data, which may range in size from

                         individual bits through complete files or collection of multiple files

                      e. “analyze”: directly examine
          11.     Prior constructions in earlier-filed cases involving these or related patents

   confirm that the claimed methods and systems are in fact limited to the compression of

   digital data. For example, pursuant to a stipulation, a Texas court construed the term

   “compress”—a term used in all patents—to mean “represent data with fewer bits.”

   Realtime Data LLC v. Actian Corp. et al., Case No. 15-cv-463-RWS-JDL, (D.I. 362) (E.D.

   Tex. July 28, 2016). This construction confirmed that the claimed inventions were limited

   to the realm of digital-data compression, as a “bit” is a unit of digital data. The

   constructions of other claim terms, such as “data block” and “accelerator” also confirmed

   that the patented inventions are unique to the compression of digital data. For example, the

   plain and ordinary meaning of the term “data block” was stipulated to be “a single unit of

   data,” which may only “range in size from individual bits through complete files or

   collection of multiple files.” Realtime Data LLC v. Actian Corp. et al., Case No. 15-cv-

   463-RWS-JDL, (D.I.. 362) (E.D. Tex. July 28, 2016).

          12.     These Patents and related patents have gone through §101 scrutiny before

   in multiple districts. In a detailed, twenty-two-page opinion issued on September 20, 2017,

   a court in Texas ruled, in a Report and Recommendation by Magistrate Judge Love, that


   1
    Realtime reserves the right to modify these constructions as case progresses, consistent
   with the practice of meeting and conferring that are typical in any claim construction
   proceeding.


                                                4
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 5 of 53 PageID #: 2806




   U.S. Patent Nos. 9,054,728, 7,415,530, and 9,116,908 are “inventive” and “directed to

   patent eligible subject matter” because they disclose “specific improvement[s] in computer

   capabilities.” Realtime Data LLC v. Carbonite, Inc., Case No. 17-cv-121, D.I. 70 (E.D.

   Tex. Sept. 20, 2017), e.g., at 7, 10, 15, 16, 20.

           13.     On March 7, 2018, after the Carbonite case was transferred to

   Massachusetts, District Judge Young in Massachusetts adopted in full Judge Love’s rulings

   “[a]fter careful consideration.” Realtime Data LLC v. Carbonite, Inc., Case No. 1:17-cv-

   12499, D.I. 97 (D. Mass. March 7, 2018).

           14.     In addition, two judges in Texas also denied other §101 motions involving

   the asserted or related patents. Specifically at issue were U.S. Patent Nos. 7,378,992,

   7,415,530, and 8,643,513. In one, Magistrate Judge Love held that “an assessment of the

   claims at issues—by a careful reading of the claims themselves—does not clearly reveal

   that the patents are abstract.” Realtime Data LLC v. Actian Corp., 6:15-CV-463-RWS-JDL,

   D.I. 184 (E.D. Tex. Nov. 30, 2015). In the other, District Judge Schroeder adopted this

   ruling and further held that under Realtime’s view, namely, that the claims are directed to

   the compression of digital data, the argument that the patents are directed to an abstract

   idea “would fail” because the patents “provide technological solutions to problems arising

   specifically in the realm of computer technology.” Realtime Data LLC v. Actian Corp.,
   6:15-CV-463-RWS-JDL, D.I. 226 (E.D. Tex. Jan. 21, 2016). Thus, in affirming the denial

   of the motions to dismiss, Judge Schroeder stated that, if the claim construction

   proceedings confirmed that the claimed inventions are specific to the methods and systems

   for the compression of digital data, then the claims would indeed be patent-eligible.

           15.     These rulings show that the patents are directed to patent eligible subject

   matter, and that they are also inventive.




                                                  5
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 6 of 53 PageID #: 2807




                                            COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 9,054,728

           16.     Plaintiff realleges and incorporates by reference the allegations above, as if

   fully set forth herein.

           17.     Plaintiff Realtime is the owner by assignment of United States Patent No.

   9,054,728 (“the ’728 Patent”) entitled “Data compression systems and methods.” The ’728

   Patent was duly and legally issued by the United States Patent and Trademark Office on

   June 9, 2015. A true and correct copy of the ’728 Patent is included as Exhibit A.


           18.     The claims of the ‘728 Patent are not abstract, but rather are limited to

   particularized technological solutions that improve computer capabilities—e.g., digital

   data compression systems to increase the capacity of a computer system to store or transfer

   data more efficiently. The claims are not directed solely to compressing data based on the

   content of the data, but also to selecting the appropriate compression type to use based not

   just on a file descriptor, but instead the content of the data and to compressing the data with

   two different types of compression techniques. This is but one of the novelties of the

   inventions of the ‘728 Patent.

           19.     Because the claims are limited to the field of data blocks and are designed

   to increase the capacity of a computer system to store or transfer data, the claims of the ’728

   Patent are incapable of being performed by pen and pencil. This is reflected in the fact that

   data has been construed previously, and should be construed herein, to mean “digital data.”

   Accordingly, the claims of the ‘728 Patent reflect an improvement to computing

   technology and computers and do not reflect a previously existing solution that are simply

   being performed on a computer.




                                                 6
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 7 of 53 PageID #: 2808




          20.     The ’728 Patent teaches various improved, particularized digital data

   compression systems and methods to address problems specific to digital data. Indeed, the

   patent itself states that it deals specifically with limitations and problems arising in the

   realm of compressing “[d]iffuse digital data” which is “a representation of data that . . .

   is typically not easily recognizable to humans in its native form.” ‘728 patent at 1:52-

   55.

          21.     In their most basic form, and ignoring many claim limitations, the claims of

   the ‘728 Patent are directed to systems and methods providing fast and efficient data

   compression using a combination of content independent data compression and content

   dependent data compression. See, e.g., ‘728 Patent at Abstract, 3:59-5:12. The ‘728 Patent

   addresses problems that existed in the realm of digital data compression, including:

                      a. “Lossy data compression techniques provide for an inexact

                          representation of the original uncompressed data such that the

                          decoded (or reconstructed) data differs from the original

                          unencoded/uncompressed data”

                      b. One fundamental problem encountered with most lossless data

                          compression techniques are their content sensitive behavior”

                      c. “Another problem with lossless compression is that there are

                          significant variations in the compression ratio obtained when using

                          a single lossless data compression technique for data streams having

                          different data content and data size”




                                                7
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 8 of 53 PageID #: 2809




                      d. “A further problem is that negative compression may occur when

                         certain data compression techniques act upon many types of highly

                         compressed data.”

   ‘458 Patent at 1:38-3:55.

          22.     The ‘728 Ppatent solves the foregoing problems with novel technological

   solutions in digital data compression utilizing a combination of content independent data

   compression and content dependent data compression where the encoder selected for the

   content dependent compression is selected based on more than just a file extension. The

   novel approaches taught in the specification, include:

                      a. “analyzing a data block of an input data stream to identify a data

                         type of the data block, the input data stream comprising a plurality

                         of disparate data types;”

                      b. “performing content dependent data compression on the data block,

                         if the data type of the data block is identified;”

                      c. “performing content independent data compression on the data

                         block, if the data type of the data block is not identified”

          23.     ‘728 Patent at 3:56-5:11; 6:58-9:31. Figure 13A of the ’728 Patent is

   illustrative of one preferred embodiment:




                                                8
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 9 of 53 PageID #: 2810




          24.     To address the technological problems, the claims require unconventional

   combination of elements, e.g., (1) “wherein determining is not based solely on a descriptor

   that is indicative of the parameter or attribute of the data within the data block”; (2)

   “compressing, if the parameter or attribute of the data … is identified, the data block with

   at least one encoder associated with the parameter or attribute,” and (3) “compressing, if

   the parameter or attribute … is not identified, the data block with at least one encoder

   associated with a non-identifiable parameter or attribute.”

          25.     The claims require unconventional combination of elements, e.g.: (a)

   “processor”; (b) “one or more content dependent data compression encoders”; and (c) “a

   single compression encoder”; wherein the processor is configured to (d) “analyze data

   within a data block to identify one or more parameters or attributes of the data wherein the

   analyzing of the data within the data block to identify the one or more parameters or

   attributes of the data excludes analyzing based solely on a descriptor that is indicative of

   the one or more parameters or attributes of the data within the data block;” (e) “to perform

   content dependent data compression with the one or more content dependent data

   compression encoders if the one or more parameters or attributes of the data are identified;



                                                9
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 10 of 53 PageID #: 2811




   and (f) “to perform data compression with the single data compression encoder, if the one

   or more parameters or attributes of the data are not identified.” The processor is specially

   programmed to perform the algorithms taught by Fig. 13A, among the other teachings of

   the patent. ‘728 Patent at 3: 6:58-9:31.

          26.     Further, the file history of the ‘728 Patent confirms that the claims were

   inventive over prior art and not well-understood, routine, and conventional. For instance,

   the patent claims were allowed by the PTO after the PTO considered hundreds of references,

   which are cited in the “References Cited” portion of the patent.

          27.     Claim 1 is not representative of all claims of the ‘728 Patent. For example,

   claim 24 claims the use of a “default” compression encoder. Claim 25 claims making a

   determination as to whether to compress at all.

          28.     The claims of the ‘728 Patent do not merely recite a result. Instead, they

   recite specific steps for accomplishing a result—a processor configured to analyze data in

   the claimed manner and compress two data blocks with two different compression

   techniques.

          29.     The dependent claims contain limitations not found in the independent

   claims. For example, dependent claim 4 recites “wherein the compressing, is performed in

   real-time.”; claim 9 recites “wherein the processor is further configured to associate a data

   token indicative of the content dependent data compression applied to the data block to

   create a compressed data block”; claim 12 recites “wherein the content dependent data

   compression is lossy or lossless depending on the one or more parameters or attributes of

   the data”; claim 15 recites “wherein a compressed data block is stored.”




                                                10
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 11 of 53 PageID #: 2812




          30.     In a patent filed by Altera in 2012, it admitted that there was still a technical

   problem associated with computer capacity and a need for a more efficient compression

   system: “In order to better meet the requirements of higher speed data transfer, reduced

   memory utilization and minimal computation in many computing applications, a need

   exists for computationally efficient compression and decompression.” U.S. Pat. No.

   9,026,568 at 2:43-47.

          31.     Similarly, in a 2013 patent filed by Western Digital, it also admitted that

   there was still a technical problem associated with computer capacity and a need for a more

   efficient compression system: “It is desirable to provide mechanisms and architectures for

   increasing capacity, reliability, and performance of data storage systems.” U.S. Pat. No.

   9,448,738 at 1:33-35.

          32.     The statements in these later-filed patents confirm that the ‘728 Patent is

   directed to technical solutions to technical problems, and improves computer

   functionalities. The statements in these later-filed patents also confirm that the limitations

   recited in the ‘728 Patent are not well-understood, routine, or conventional, and that the

   claims are not directed to other ideas “identified by the courts as abstract ideas,” that

   recently have been synthesized into three groups: “(a) mathematical concepts”; “(b)

   methods of organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7,

   2019) (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).

          33.     On information and belief, Reduxio has offered for sale, sold and/or

   imported into the United States Reduxio products and services that infringe the ’728 Patent,

   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Reduxio’s NoDup, BackDating, NoRestore,
   NoMigrate, and Tier-X products and services, and the system hardware on which they


                                                 11
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 12 of 53 PageID #: 2813




   operate, and all versions and variations thereof since the issuance of the ’728 Patent (the

   “Accused Instrumentalities”).

           34.     On information and belief, Reduxio has directly infringed and continues to

   infringe the ’728 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the

   Accused Instrumentalities, which constitute systems for compressing data claimed by

   Claim 1 of the ’728 Patent, comprising: a processor; one or more content dependent data

   compression encoders; and a single data compression encoder; wherein the processor is

   configured: to analyze data within a data block to identify one or more parameters or

   attributes of the data wherein the analyzing of the data within the data block to identify the

   one or more parameters or attributes of the data excludes analyzing based solely on a

   descriptor that is indicative of the one or more parameters or attributes of the data within

   the data block; to perform content dependent data compression with the one or more

   content dependent data compression encoders if the one or more parameters or attributes

   of the data are identified; and to perform data compression with the single data compression

   encoder, if the one or more parameters or attributes of the data are not identified. Upon

   information and belief, Reduxio uses the Accused Instrumentalities, which are infringing

   systems, for its own internal non-testing business purposes, while testing the Accused
   Instrumentalities, and while providing technical support and repair services for the

   Accused Instrumentalities to Reduxio’s customers.

           35.     On information and belief, Reduxio has had knowledge of the ’728 Patent

   since at least the filing of this Complaint or shortly thereafter, and on information and belief,

   Reduxio knew of the ’728 Patent and knew of its infringement, including by way of this

   lawsuit.

           36.     Reduxio’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users
   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and


                                                 12
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 13 of 53 PageID #: 2814




   customary way on compatible systems to infringe Claim 1 of the ’728 Patent, knowing that

   when the Accused Instrumentalities are used in their ordinary and customary manner with

   such compatible systems, such systems constitute infringing systems for compressing data

   comprising; a processor; one or more content dependent data compression encoders; and a

   single data compression encoder; wherein the processor is configured: to analyze data

   within a data block to identify one or more parameters or attributes of the data wherein the

   analyzing of the data within the data block to identify the one or more parameters or

   attributes of the data excludes analyzing based solely on a descriptor that is indicative of

   the one or more parameters or attributes of the data within the data block; to perform

   content dependent data compression with the one or more content dependent data

   compression encoders if the one or more parameters or attributes of the data are identified;

   and to perform data compression with the single data compression encoder, if the one or

   more parameters or attributes of the data are not identified. For example, Reduxio explains

   to customers the benefits of using the Accused Instrumentalities: “Unlike other solutions,

   both deduplication and compression are combined for maximum savings for practically

   any   data   –   databases,    virtual   machines,   file   shares   and   more.”       See

   https://www.reduxio.com/wp-content/themes/reduxio/brief/Reduxio_NoDup_PB.pdf.

   For similar reasons, Reduxio also induces its customers to use the Accused
   Instrumentalities to infringe other claims of the ’728 Patent. Reduxio specifically intended

   and was aware that the normal and customary use of the Accused Instrumentalities on

   compatible systems would infringe the ’728 Patent. Reduxio performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’728 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Reduxio engaged in such inducement to promote the sales of the Accused Instrumentalities,

   e.g., through Reduxio’s user manuals, product support, marketing materials, and training
   materials to actively induce the users of the accused products to infringe the ’728 Patent.


                                               13
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 14 of 53 PageID #: 2815




   Accordingly, Reduxio has induced and continues to induce end users of the accused

   products to use the accused products in their ordinary and customary way with compatible

   systems to make and/or use systems infringing the ’728 Patent, knowing that such use of

   the Accused Instrumentalities with compatible systems will result in infringement of

   the ’728 Patent.

          37.     The Accused Instrumentalities include a system for compressing data,

   comprising a processor. For example, “Reduxio delivers flash storage solutions, based on

   the Intel® Xeon® Processor E5 family.” See, e.g., https://www.reduxio.com/reduxio-

   discusses-big-leap-forward-storage-architecture-citc-episode-94.       On information and

   belief, all of the Accused Instrumentalities include or run on devices that have processors.

          38.     The Accused Instrumentalities include a system for compressing data,

   comprising one or more content dependent data compression encoders. For example, the

   Accused Instrumentalities perform block-level deduplication, which is a content dependent

   data compression encoder. See, e.g., https://beyondtheblocks.reduxio.com/demystifying-

   data-deduplication (“In the data deduplication process, the data blocks are analysed to

   identify duplicate blocks and the system stores only one copy of it while deleting the rest.”).

   Performing deduplication results in compression by representing data with fewer bits.

          39.     The Accused Instrumentalities comprise a single data compression encoder.
   See, e.g., https://www.reduxio.com/products/timeos/nodup-data-deduplication. (“All data

   is deduped and compressed on the fly.”).

          40.     The Accused Instrumentalities analyze data within a data block to identify

   one or more parameters or attributes of the data, for example, whether the data is

   duplicative of data previously transmitted and/or stored, where the analysis does not rely

   only on the descriptor. See, e.g., https://beyondtheblocks.reduxio.com/demystifying-data-

   deduplication (“In the data deduplication process, the data blocks are analysed to identify

   duplicate blocks and the system stores only one copy of it while deleting the rest.”).




                                                 14
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 15 of 53 PageID #: 2816




             41.   The   Accused     Instrumentalities   perform    content   dependent    data

   compression with the one or more content dependent data compression encoders if the one

   or more parameters or attributes of the data are identified.                      See, e.g.,

   https://beyondtheblocks.reduxio.com/demystifying-data-deduplication        (“In   the   data

   deduplication process, the data blocks are analysed to identify duplicate blocks and the

   system stores only one copy of it while deleting the rest.”).

             42.   The Accused Instrumentalities perform data compression with the single

   data compression encoder, if the one or more parameters or attributes of the data are not

   identified. See, e.g., https://www.reduxio.com/products/timeos/nodup-data-deduplication.

   (“All data is deduped and compressed on the fly.”).

             43.   Reduxio also infringes other claims of the ’728 Patent, directly and through

   inducing infringement and contributory infringement, for similar reasons as explained

   above with respect to Claim 1 of the ’728 Patent.

             44.   On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the methods claimed by the ’728

   Patent.

             45.   By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused
   Instrumentalities’ compression features, Reduxio has injured Realtime and is liable to

   Realtime for infringement of the ’728 Patent pursuant to 35 U.S.C. § 271.

             46.   As a result of Reduxio’s infringement of the ’728 Patent, Plaintiff Realtime

   is entitled to monetary damages in an amount adequate to compensate for Reduxio’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Reduxio, together with interest and costs as fixed by the Court.




                                                15
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 16 of 53 PageID #: 2817




                                            COUNT II

                     INFRINGEMENT OF U.S. PATENT NO. 9,667,751

           47.     Plaintiff realleges and incorporates by reference the allegations above, as if

   fully set forth herein.

           48.     Plaintiff Realtime is the owner by assignment of United States Patent No.

   9,667,751 (“the ’751 Patent”) entitled “Data feed acceleration.” The ’751 Patent was duly

   and legally issued by the United States Patent and Trademark Office on May 30, 2017. A

   true and correct copy of the ’751 Patent is included as Exhibit B.


           49.     The claims of the ‘751 Patent are not abstract, but rather are limited to

   particularized technological solutions that improve computer capabilities—e.g., digital

   data compression systems to increase the capacity of a computer system to store or transfer

   data more efficiently.

           50.     The ‘751 Patent teaches various improved, particularized digital data

   compression systems and methods to address problems specific to digital data. Indeed, the

   patent itself indicates that it deals specifically with limitations and problems arising in the

   realm of compressing digital data. See, e.g., ‘751 Patent at 3:38-45. The claims are not

   directed merely to compressing data or merely using compression to achieve faster data

   storage, but also to selecting an encoder to encode data based on more than just a computer

   descriptor, but instead the content of the data. This is but one of the novelties of the

   inventions of the ‘751 Patent.

           51.     Because the claims are limited to the field of data blocks and are designed

   to increase the capacity of a computer system to store or transfer data, the claims of the ’751

   Patent are incapable of being performed by pen and pencil. This is reflected in the fact that

   data has been construed previously, and should be construed herein, to mean “digital data.”


                                                 16
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 17 of 53 PageID #: 2818




   Accordingly, the claims of the ‘751 Patent reflect an improvement to computing

   technology and computers and do not reflect a previously existing solution that are simply

   being performed on a computer.

          52.     In their most basic form, and ignoring many claim limitations, the claims of

   the ’751 Patent are directed to systems and methods for providing accelerated data

   transmission of digital data and effectively increasing the bandwidth of the communication

   channel and/or reducing the latency of data transmission. ’751 Patent at Abstract, 5:33–

   50. The ‘751 Patent addresses specific problems in the field of optimally transmitting

   digital data, including:

                      a. “the latency induced by the act of encryption, compression,

                          decryption, and decompression”

                      b. “substantial latency caused by aggregating data packets due to poor

                          data compression efficiency and packet overhead”

                      c. capacity limitations of data transmission using existing T1 lines

                      d. “[t]he limitation of highly significant bandwidth and/or long delays

                          with co-location processing and long latency times”

   ‘751 Patent at 1:40–5:22.

          53.     The ’751 Patent solves these and other technological problems and

   limitations in the prior art by providing novel technological solutions in digital data

   transmission, which provide, among other things, transmission and transparent

   multiplication of digital-data communication bandwidth, as well as a potential reduction of

   the latency associated with data transmission of conventional systems, and also by utilizing

   a state machine to compress data blocks based on an analysis of the specific content of the




                                               17
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 18 of 53 PageID #: 2819




   data being encoded. Id. at 5:13–29, 6:13–40. “The effective increase in bandwidth and

   reduction of latency of the communication channel is achieved by virtue of the faster than

   real-time, real-time, near real-time, compression of a received data stream prior to

   transmission.” Id. at 6:28–40. The claimed invention recognizes a characteristic, attribute,

   or parameter of data to select a compression encoder, and uses a state machine to provide

   compressed data. Id. Advantages of the claimed inventions include “a consistent reduction

   in latency” where “[t]he data compression ratio is substantial and repeatable on each data

   packet,” and packet independence (i.e., “no packet-to-packet data dependency”). at 7:52–

   8:2. Figure 5 of the ’751 Patent is illustrative of one preferred embodiment:




          54.     To address the technological problems, the claims require unconventional

   combination of elements, e.g.,: (a) “identif[ying] a parameter, attribute, or value of the data

   block,” (b) analysis “that excludes analyzing based solely on reading a descriptor,” (c)

   “selecting an encoder associated with the identified parameter, attribute, or value”; (c)

   “compressing data … with the selected encoder … utilizing a state machine”; (d) “storing

   compressed data block”; and (e) wherein “the time of the compressing the data block and

   the storing the compressed data block is less than the time of storing the data block in

   uncompressed form.”



                                                 18
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 19 of 53 PageID #: 2820




          55.     Further, the file history confirms that the claims were inventive over prior

   art and not well-understood, routine, and conventional. For instance, the patent claims

   were allowed by the PTO after the PTO considered hundreds of references, which are cited

   in the “References Cited” portion of the patent.

          56.     Claim 1 is not representative of all claims of the ‘751 Patent. For example,

   claim 2 and 26 require “data packet including both control information and compressed

   data information,” which is not a limitation in claim 1 or other claims. As another example,

   claims 3 and 27 recite “utilizing Transmission Control Protocol/Internet Protocol (TCP/IP),”

   which is not a limitation in claim 1 or other claims. Claims 5 and 29 recite “sequence with

   a plurality of synchronization points.” As another example, claims 6, 7, 8, 30, 31, 32 recite

   “User Datagram Protocol (UDP) Packets.” Claims 10 and 33 recites “predetermined byte

   sequence.” Claim s11 and 34 recite “transmitting the compressed data block in a packetized

   data stream having data packets that include control information and compressed data

   information, and wherein the selected encoder is a packet independent encoder.” Claims

   12, 16, 17, 18, 36, 37, 38, 39, 40, 41, 42, 44 recite “state machine” with specific

   configurations. As another example, claim 15 requires “transmitting the compressed data

   blocks in a packetized data stream of data packets having control and compressed data

   information, and resetting the one or more local state machines at a predetermined point of

   each data packet in the packetized data stream,” which is not a limitation in claim 1 or other

   claims. Claims 19 and 20 recites “resetting the adaptive table at a point of each data packet

   in the packetized data stream.” Claims 21, 22, 45, 46 recites “lossless” encoder. Claims 23

   and 47 recite “buffer.” These various limitations not recited in claim 1 confirms that claim

   1 is not representative of the entire patent. Moreover, these additional limitations not




                                                19
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 20 of 53 PageID #: 2821




   recited in claim 1 further confirm that these are technological, computer improvements to

   technological, computer problems, as these additional limitations are not abstract but rather

   recite computer-based improvements to computer-based problems.

            57.    The claims of the ‘751 Patent do not merely recite a result. Instead, they

   recite specific steps for accomplishing a result—e.g., comprising doing analysis that

   excludes analyzing based solely on reading a descriptor, selecting an encoder associated

   with the identified parameter, attribute, or value, and utilizing a state machine, among other

   things. While the claims are much more than just use of a state machine, it is also

   noteworthy that a state machine is not an abstract idea either. For instance, state machines

   are specific computer solutions to computer problems. For example, Figure 3 of the ‘751

   Patent    illustrates   a   “flow   diagram    illustrating   a   method    for   generating

   compression/decompression state machines according to one aspect of the present

   invention.” ‘751 Patent at Fig. 3; 5:62-64. Figure 3 illustrates specific technological

   implementation, including “[p]rocess input data to acquire counts of N-tuple sequences in

   each global state,” “[a]pply predetermined count threshold,” and “generate a substate for

   each N-tuple whose count exceeds predetermined count threshold.” Id. The ‘751 Patent

   further explains “using Huffman or Arithmetic encoding, wherein one or more state

   machine 27-27n are constructed based on a-priori knowledge of the structure and content

   of one or more given broadcast and data feeds,” (‘751 Patent at 9:6-10), which further

   confirms that state machines and other components of the ‘751 Patent’s invention are

   technological, computer solutions to technological, computer problems, rather than merely

   abstract information processing.




                                                 20
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 21 of 53 PageID #: 2822




          58.     The dependent claims contain limitations not found in independent claims.

   For example, dependent claim 2 recites “transmitting the compressed data block in a data

   packet to a client, the data packet including both control information and compressed data

   information”; claim 3 recites “wherein the compressed data block is transmitted utilizing

   Transmission Control Protocol/Internet Protocol (TCP/IP)”; claim 10 recites “wherein the

   at least one synchronization point is a predetermined byte sequence”; and claim 11 recites

   “transmitting the compressed data block in a packetized data stream having data packets

   that include control information and compressed data information, and wherein the selected

   encoder is a packet independent encoder.” Other claims also contain limitations not found

   in independent claims, as explained above.

          59.     In a patent filed by Altera in 2012, it admitted that there was still a technical

   problem associated with computer capacity and a need for a more efficient compression

   system: “In order to better meet the requirements of higher speed data transfer, reduced

   memory utilization and minimal computation in many computing applications, a need

   exists for computationally efficient compression and decompression.” U.S. Pat. No.

   9,026,568 at 2:43-47.

          60.     Similarly, in a 2013 patent filed by Western Digital, it also admitted that

   there was still a technical problem associated with computer capacity and a need for a more

   efficient compression system: “It is desirable to provide mechanisms and architectures for

   increasing capacity, reliability, and performance of data storage systems.” U.S. Pat. No.

   9,448,738 at 1:33-35.

          61.     The statements in these later-filed patents confirm that the ‘751 Patent is

   directed to technical solutions to technical problems, and improves computer




                                                 21
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 22 of 53 PageID #: 2823




   functionalities. The statements in these later-filed patents also confirm that the limitations

   recited in the ‘751 Patent are not well-understood, routine, or conventional, and that the

   claims are not directed to other ideas “identified by the courts as abstract ideas,” that

   recently have been synthesized into three groups: “(a) mathematical concepts”; “(b)

   methods of organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan.

   7, 2019) (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).

          62.     On information and belief, Reduxio has offered for sale, sold and/or
   imported into the United States Reduxio products and services that infringe the ’751 Patent,

   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Reduxio’s NoDup, BackDating, NoRestore,

   NoMigrate, and Tier-X products and services, and the system hardware on which they

   operate, and all versions and variations thereof since the issuance of the ’751 Patent (the

   “Accused Instrumentalities”).

          63.     On information and belief, Reduxio has directly infringed and continues to

   infringe the ’751 Patent, for example, through its own use and testing of the Accused

   Instrumentalities, which in the ordinary course of their operation form a system for

   compressing data claimed by Claim 25 of the ’751 Patent, including: a data server

   implemented on one or more processors and one or more memory systems; the data server

   configured to analyze content of a data block to identify a parameter, attribute, or value of

   the data block that excludes analysis based solely on reading a descriptor; the data server

   configured to select an encoder associated with the identified parameter, attribute, or value;

   the data server configured to compress data in the data block with the selected encoder to

   produce a compressed data block, wherein the compression utilizes a state machine; and

   the data server configured to store the compressed data block; wherein the time of the

   compressing the data block and the storing the compressed data block is less than the time
   of storing the data block in uncompressed form. Upon information and belief, Reduxio


                                                22
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 23 of 53 PageID #: 2824




   uses the Accused Instrumentalities, which are infringing systems, for its own internal non-

   testing business purposes, while testing the Accused Instrumentalities, and while providing

   technical support and repair services for the Accused Instrumentalities to Reduxio’s

   customers.

           64.     On information and belief, Reduxio has had knowledge of the ’751 Patent

   since at least the filing of this Complaint or shortly thereafter, and on information and belief,

   Reduxio knew of the ’751 Patent and knew of its infringement, including by way of this

   lawsuit.

           65.     Upon information and belief, Reduxio’s affirmative acts of making, using,

   and selling the Accused Instrumentalities, and providing implementation services and

   technical support to users of the Accused Instrumentalities, have induced and continue to

   induce users of the Accused Instrumentalities to use them in their normal and customary

   way to infringe Claim 25 of the ’751 Patent by making or using a data server implemented

   on one or more processors and one or more memory systems; the data server configured to

   analyze content of a data block to identify a parameter, attribute, or value of the data block

   that excludes analysis based solely on reading a descriptor; the data server configured to

   select an encoder associated with the identified parameter, attribute, or value; the data

   server configured to compress data in the data block with the selected encoder to produce
   a compressed data block, wherein the compression utilizes a state machine; and the data

   server configured to store the compressed data block; wherein the time of the compressing

   the data block and the storing the compressed data block is less than the time of storing the

   data block in uncompressed form. For example, Reduxio explains to customers the benefits

   of using the Accused Instrumentalities: “Unlike other solutions, both deduplication and

   compression are combined for maximum savings for practically any data – databases,

   virtual machines, file shares and more.”                 See https://www.reduxio.com/wp-

   content/themes/reduxio/brief/Reduxio_NoDup_PB.pdf. For similar reasons, Reduxio also
   induces its customers to use the Accused Instrumentalities to infringe other claims of


                                                 23
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 24 of 53 PageID #: 2825




   the ’751 Patent. Reduxio specifically intended and was aware that these normal and

   customary activities would infringe the ’751 Patent. Reduxio performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’751 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Reduxio engaged in such inducement to promote the sales of the Accused Instrumentalities.

   Accordingly, Reduxio has induced and continues to induce users of the accused products

   to use the accused products in their ordinary and customary way to infringe the ’751 Patent,

   knowing that such use constitutes infringement of the ’751 Patent.

           66.          The Accused Instrumentalities include a system for compressing data. See,

   e.g., https://www.reduxio.com/products/timeos/nodup-data-deduplication. (“All data is

   deduped        and     compressed    on   the    fly.”);       https://beyondtheblocks.reduxio.com/

   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).

           67.          The Accused Instrumentalities include a data server implemented on one or

   more processors and one or more memory systems. For example, “Reduxio delivers flash

   storage solutions, based on the Intel® Xeon® Processor E5 family.”                            See, e.g.,
   https://www.reduxio.com/reduxio-discusses-big-leap-forward-storage-architecture-citc-

   episode-94.      The Accused Instrumentalities also use one or more memory systems,

   including storage media at remote storage facilities, such as, for example, on Flash storage.

   See,   e.g.,     https://www.reduxio.com/products/hx-series.               All   of     the    Accused

   Instrumentalities also utilize memory systems.

           68.          The Accused Instrumentalities include a data server configured to analyze

   content of a data block to identify a parameter, attribute, or value of the data block that

   excludes       analysis     based    solely     on        reading   a   descriptor.          See,   e.g.,
   https://beyondtheblocks.reduxio.com/demystifying-data-deduplication                   (“In    the   data


                                                        24
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 25 of 53 PageID #: 2826




   deduplication process, the data blocks are analysed to identify duplicate blocks and the

   system stores only one copy of it while deleting the rest.”).

           69.         The Accused Instrumentalities include a data server configured to select an

   encoder associated with the identified parameter, attribute, or value. For example, the

   Accused Instrumentalities select between deduplication or other compression. See, e.g.,

   https://www.reduxio.com/products/timeos/nodup-data-deduplication.                  (“All      data      is

   deduped       and     compressed      on     the      fly.”);   https://beyondtheblocks.reduxio.com/

   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).

           70.         The Accused Instrumentalities include a data server configured to compress

   data in the data block with the selected encoder to produce a compressed data block,

   wherein       the       compression        utilizes        a    state   machine.           See,      e.g.,

   https://www.reduxio.com/products/timeos/nodup-data-deduplication.                  (“All      data      is

   deduped and compressed on the fly.”).

           71.         The Accused Instrumentalities include a data server configured to store the

   compressed data block. For example, the Accused Instrumentalities have storage media,

   such as, for example, on Flash storage, at remote storage facilities controlled by data
   servers. See, e.g., https://www.reduxio.com/products/hx-series. Also, compressed data

   blocks are stored temporarily in volatile memory when they are created.

           72.         The time of the compressing the data block and the storing the compressed

   data block in the Accused Instrumentalities is less than the time of storing the data block

   in uncompressed form. Due to the data reduction and acceleration features of the specific

   compression algorithms used, the time of the compressing the data block and the storing

   the compressed data block is less than the time of storing the data block in uncompressed

   form.     See, e.g., https://www.reduxio.com/products/timeos/nodup-data-deduplication.
   (“All data is deduped and compressed on the fly.”); https://beyondtheblocks.reduxio.com/


                                                         25
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 26 of 53 PageID #: 2827




   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).

             73.   On information and belief, Reduxio also infringes, directly and through

   induced infringement, and continues to infringe other claims of the ’751 Patent, for similar

   reasons as explained above with respect to Claim 25 of the ’751 Patent.

             74.   On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the methods claimed by the ’751

   Patent.

             75.   By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ compression features, Reduxio has injured Realtime and is liable to

   Realtime for infringement of the ’751 Patent pursuant to 35 U.S.C. § 271.

             76.   As a result of Reduxio’s infringement of the ’751 Patent, Plaintiff Realtime

   is entitled to monetary damages in an amount adequate to compensate for Reduxio’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Reduxio, together with interest and costs as fixed by the Court.

                                           COUNT III
                     INFRINGEMENT OF U.S. PATENT NO. 8,717,203

             77.   Plaintiff realleges and incorporates by reference the allegations above, as if

   fully set forth herein.

             78.   Plaintiff Realtime is the owner by assignment of United States Patent No.

   8,717,203 (“the ’203 Patent”) entitled “Data compression systems and methods.” The ’203

   Patent was duly and legally issued by the United States Patent and Trademark Office on

   May 6, 2014. A true and correct copy of the ’203 Patent is included as Exhibit C.




                                                26
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 27 of 53 PageID #: 2828




          79.       The claims of the ‘203 Patent are not abstract, but rather are limited to

   particularized technological solutions that improve computer capabilities—e.g., digital

   data compression systems to increase the capacity of a computer system to store or transfer

   data more efficiently. The claims are not directed solely to compressing data based on the

   content of the data, but also to selecting the appropriate compression type to use base not

   just on a file descriptor, but instead the content of the data and to compressing the data with

   two different types of compression techniques. This is but one of the novelties of the

   inventions of the ‘203 Patent.

          80.       Because the claims are limited to the field of data blocks and are designed

   to increase the capacity of a computer system to store or transfer data, the claims of the ’203

   Patent are incapable of being performed by pen and pencil. This is reflected in the fact that

   data has been construed previously, and should be construed herein, to mean “digital data.”

   Accordingly, the claims herein reflect an improvement to computing technology and

   computers and do not reflect a previously existing solution that are simply being performed

   on a computer.

          81.       The ’203 Patent teaches various improved, particularized digital data

   compression systems and methods to address problems specific to digital data. Indeed, the

   patent itself states that it deals specifically with limitations and problems arising in the

   realm of compressing “[d]iffuse digital data” which is “a representation of data that . . .

   is typically not easily recognizable to humans in its native form.” ’203 Patent at 1:49-

   52.

          82.       In their most basic form, and ignoring many claim limitations, the claims of

   the ‘203 Patent are directed to systems and methods providing fast and efficient data




                                                 27
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 28 of 53 PageID #: 2829




   compression using a combination of content independent data compression and content

   dependent data compression. See, e.g., ‘203 Patent at Abstract, 3:52-5:7. The ‘203 Patent

   addresses problems that existed in the realm of digital data compression, including:

                      a. “Lossy data compression techniques provide for an inexact

                         representation of the original uncompressed data such that the

                         decoded (or reconstructed) data differs from the original

                         unencoded/uncompressed data”

                      b. One fundamental problem encountered with most lossless data

                         compression techniques are their content sensitive behavior”

                      c. “Another problem with lossless compression is that there are

                         significant variations in the compression ratio obtained when using

                         a single lossless data compression technique for data streams having

                         different data content and data size”

                      d. “A further problem is that negative compression may occur when

                         certain data compression techniques act upon many types of highly

                         compressed data.”

   ’203 Patent at 1:35-3:51.

          83.     The ‘203 Patent solves the foregoing problems with novel technological

   solutions in digital data compression utilizing a combination of content independent data

   compression and content dependent data compression where the encoder selected for the

   content dependent compression is selected based on more than just a file extension. The

   novel approaches taught in the specification, include:




                                               28
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 29 of 53 PageID #: 2830




                     a. “analyzing a data block of an input data stream to identify a data

                         type of the data block, the input data stream comprising a plurality

                         of disparate data types;”

                     b. “performing content dependent data compression on the data block,

                         if the data type of the data block is identified;”

                     c. “performing content independent data compression on the data

                         block, if the data type of the data block is not identified”

   ‘203 Patent at 3:55-5:7; 6:52-9:26. Figure 2 illustrates of one preferred embodiment:




          84.     The claims require unconventional combination of elements, e.g.: (a) “a

   data decompression processor configured to analyze the data packet to identify one or more

   recognizable data tokens associated with the data packet, the one or more recognizable data


                                               29
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 30 of 53 PageID #: 2831




   identifying a selected encoder used to compress one or more data blocks to provide the one

   or more compressed data blocks, the encoder being selected based on content of the one or

   more data blocks on which a compression algorithm was applied;” (b) “one or more

   decompression decoders configured to decompress a compressed data block from among

   the one or more compressed data blocks associated with the data packet based on the one

   or more recognizable data tokens;” wherein: (c) “the one or more decompression decoders

   are further configured to decompress the compressed data block utilizing content

   dependent data decompression to provide a first decompressed data block when the one or

   more recognizable data tokens indicate that the data block was encoded utilizing content

   dependent data compression;’ and (d) “the one or more decompression decoders are further

   configured to decompress the compressed data block utilizing content independent data

   decompression to provide a second decompressed data block when the one or more

   recognizable data tokens indicate that the data block was encoded utilizing content

   independent data compression.” The data decompression processor is specially

   programmed to perform the algorithms taught by Fig. 2 and the related Figures 3A and 3B,

   among the other teachings of the patent. ‘203 Patent at 6:52-9:26.

          85.     Further, the file history confirms that the claims were inventive over prior

   art and not well-understood, routine, and conventional. For instance, the patent claims were

   allowed by the PTO after the PTO considered hundreds of references, which are cited in

   the “References Cited” portion of the patent.

          86.     Claim 1 is not representative of all claims of the ‘203 Patent. For example,

   claim 14 claims the use of a “an output interface, coupled to the data decompression engine,

   configured to output a decompressed data packet including the first or the second




                                               30
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 31 of 53 PageID #: 2832




   decompressed data block”. Claim 21 does not claim the use of tokens to perform the

   analysis but instead claims “analyzing content of a data block from among the plurality of

   data blocks to determine any characteristic, attribute, or parameter of the data block,

   wherein the analyzing of the data within the data block excludes analyzing based on a

   descriptor that is indicative of the characteristic, attribute, or parameter of the data block.”

   [THIS NEXT SENTENCE IS MISSING SOMETHING: Claim 27 “an output interface,

   coupled to the data compression processor, configured to output a recognizable data token

   identifying the selected one or more compression encoders, the recognizable data token

   including any recognizable data token representative of one or more values in the

   compressed data packet”.

          87.     The claims do not merely recite a result. Instead, they recite specific steps

   for accomplishing a result—a processor configured to analyze data in the claimed manner

   and compress two data blocks with two different compression techniques.

          88.     The dependent claims contain limitations not found in the independent

   claims. For example, dependent claim 2 recites “herein the decompressing is performed by

   an entity different than the compression encoder performing the compression.”; claim 4

   recites “wherein the step of decompressing the compressed data block with the appropriate

   decompression decoder, when the one or more recognizable data tokens indicate that the

   compressed data block was encoded utilizing content independent data compression occurs

   prior to the step of decompressing the compressed data block with the appropriate

   decompression decoder, when the one or more recognizable data tokens indicate that the

   compressed data block was encoded utilizing content dependent data compression”; claim

   8 recites “wherein the method of decompressing the one or more compressed data blocks




                                                 31
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 32 of 53 PageID #: 2833




   is performed in real-time”; claim 15 recites “wherein the one or more decompression

   decoders and their associated compression encoders utilize lossy techniques.”

          89.     In a patent filed by Altera in 2012, it admitted that there was still a technical

   problem associated with computer capacity and a need for a more efficient compression

   system: “In order to better meet the requirements of higher speed data transfer, reduced

   memory utilization and minimal computation in many computing applications, a need

   exists for computationally efficient compression and decompression.” U.S. Pat. No.

   9,026,568 at 2:43-47.

          90.     Similarly, in a 2013 patent filed by Western Digital, it also admitted that

   there was still a technical problem associated with computer capacity and a need for a more

   efficient compression system: “It is desirable to provide mechanisms and architectures for

   increasing capacity, reliability, and performance of data storage systems.” U.S. Pat. No.

   9,448,738 at 1:33-35.

          91.     The statements in these later-filed patents confirm that the ‘203 Patent is

   directed to technical solutions to technical problems, and improves computer

   functionalities. The statements in these later-filed patents also confirm that the limitations

   recited in the ‘203 Patent are not well-understood, routine, or conventional, and that the

   claims are not directed to other ideas “identified by the courts as abstract ideas,” that

   recently have been synthesized into three groups: “(a) mathematical concepts”; “(b)

   methods of organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7,

   2019) (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).

          92.     On information and belief, Reduxio has offered for sale, sold and/or
   imported into the United States Reduxio products and services that infringe the ’203 Patent,



                                                 32
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 33 of 53 PageID #: 2834




   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Reduxio’s NoDup, BackDating, NoRestore,

   NoMigrate, and Tier-X products and services, and the system hardware on which they

   operate, and all versions and variations thereof since the issuance of the ’203 Patent (the

   “Accused Instrumentalities”).

          93.     On information and belief, Reduxio has directly infringed and continues to

   infringe the ’203 Patent, for example, through its own use and testing of the Accused

   Instrumentalities, which in the ordinary course of their operation form a system, claimed

   by Claim 14 of the ’203 Patent, for decompressing one or more compressed data blocks

   included in one or more data packets using a data decompression engine, the one or more

   data packets being transmitted in sequence from a source that is internal or external to the

   data decompression engine, wherein a data packet from among the one or more data

   packets comprises a header containing control information followed by one or more

   compressed data blocks of the data packet.         The claimed system includes: a data

   decompression processor configured to analyze the data packet to identify one or more

   recognizable data tokens associated with the data packet, the one or more recognizable data

   identifying a selected encoder used to compress one or more data blocks to provide the one

   or more compressed data blocks, the encoder being selected based on content of the one or
   more data blocks on which a compression algorithm was applied; one or more

   decompression decoders configured to decompress a compressed data block from among

   the one or more compressed data blocks associated with the data packet based on the one

   or more recognizable data tokens; wherein: the one or more decompression decoders are

   further configured to decompress the compressed data block utilizing content dependent

   data decompression to provide a first decompressed data block when the one or more

   recognizable data tokens indicate that the data block was encoded utilizing content

   dependent data compression; and the one or more decompression decoders are further
   configured to decompress the compressed data block utilizing content independent data


                                               33
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 34 of 53 PageID #: 2835




   decompression to provide a second decompressed data block when the one or more

   recognizable data tokens indicate that the data block was encoded utilizing content

   independent data compression; and an output interface, coupled to the data decompression

   engine, configured to output a decompressed data packet including the first or the second

   decompressed data block.       Upon information and belief, Reduxio uses the Accused

   Instrumentalities, which are infringing systems, for its own internal non-testing business

   purposes, while testing the Accused Instrumentalities, and while providing technical

   support and repair services for the Accused Instrumentalities to Reduxio’s customers.

           94.     On information and belief, Reduxio has had knowledge of the ’203 Patent

   since at least the filing of this Complaint or shortly thereafter, and on information and belief,

   Reduxio knew of the ’203 Patent and knew of its infringement, including by way of this

   lawsuit.

           95.     Upon information and belief, Reduxio’s affirmative acts of making, using,

   and selling the Accused Instrumentalities, and providing implementation services and

   technical support to users of the Accused Instrumentalities, have induced and continue to

   induce users of the Accused Instrumentalities to use them in their normal and customary

   way to infringe Claim 14 of the ’203 Patent by making or using a system for decompressing,

   one or more compressed data blocks included in one or more data packets using a data
   decompression engine, the one or more data packets being transmitted in sequence from a

   source that is internal or external to the data decompression engine, wherein a data packet

   from among the one or more data packets comprises a header containing control

   information followed by one or more compressed data blocks of the data packet the system

   claimed by Claim 14 of the ’203 Patent, including: a data decompression processor

   configured to analyze the data packet to identify one or more recognizable data tokens

   associated with the data packet, the one or more recognizable data identifying a selected

   encoder used to compress one or more data blocks to provide the one or more compressed
   data blocks, the encoder being selected based on content of the one or more data blocks on


                                                 34
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 35 of 53 PageID #: 2836




   which a compression algorithm was applied; one or more decompression decoders

   configured to decompress a compressed data block from among the one or more

   compressed data blocks associated with the data packet based on the one or more

   recognizable data tokens; wherein: the one or more decompression decoders are further

   configured to decompress the compressed data block utilizing content dependent data

   decompression to provide a first decompressed data block when the one or more

   recognizable data tokens indicate that the data block was encoded utilizing content

   dependent data compression; and the one or more decompression decoders are further

   configured to decompress the compressed data block utilizing content independent data

   decompression to provide a second decompressed data block when the one or more

   recognizable data tokens indicate that the data block was encoded utilizing content

   independent data compression; and an output interface, coupled to the data decompression

   engine, configured to output a decompressed data packet including the first or the second

   decompressed data block. For example, Reduxio explains to customers the benefits of

   using the Accused Instrumentalities: “Unlike other solutions, both deduplication and

   compression are combined for maximum savings for practically any data – databases,

   virtual machines, file shares and more.”              See https://www.reduxio.com/wp-

   content/themes/reduxio/brief/Reduxio_NoDup_PB.pdf. For similar reasons, Reduxio also
   induces its customers to use the Accused Instrumentalities to infringe other claims of

   the ’203 Patent. Reduxio specifically intended and was aware that these normal and

   customary activities would infringe the ’203 Patent. Reduxio performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’203 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Reduxio engaged in such inducement to promote the sales of the Accused Instrumentalities.

   Accordingly, Reduxio has induced and continues to induce users of the accused products




                                               35
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 36 of 53 PageID #: 2837




   to use the accused products in their ordinary and customary way to infringe the ’203 Patent,

   knowing that such use constitutes infringement of the ’203 Patent.

           96.         The Accused Instrumentalities form a system for decompressing one or

   more compressed data blocks included in one or more data packets using a data

   decompression engine, the one or more data packets being transmitted in sequence from a

   source that is internal or external to the data decompression engine.               The Accused

   Instrumentalities utilize multiple formats of compression to compress data for backup. See,

   e.g., https://www.reduxio.com/products/timeos/nodup-data-deduplication. (“All data is

   deduped       and     compressed     on    the    fly.”);   https://beyondtheblocks.reduxio.com/

   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).       To recover data from backup, the Accused Instrumentalities

   decompress the data.

           97.         The data packets from among the one or more data packets in the Accused

   Instrumentalities include a header containing control information followed by one or more

   compressed data blocks of the data packet. The header containing control information

   contains information used to determine which compression format was used to compress

   the data. See, e.g., https://www.reduxio.com/products/timeos/nodup-data-deduplication.
   (“All data is deduped and compressed on the fly.”); https://beyondtheblocks.reduxio.com/

   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).

           98.         The Accused Instrumentalities utilize multiple formats of compression to

   compress data for backup. See, e.g., https://www.reduxio.com/products/timeos/nodup-

   data-deduplication.       (“All    data   is     deduped    and   compressed   on     the    fly.”);

   https://beyondtheblocks.reduxio.com/demystifying-data-deduplication            (“In    the     data




                                                      36
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 37 of 53 PageID #: 2838




   deduplication process, the data blocks are analysed to identify duplicate blocks and the

   system stores only one copy of it while deleting the rest.”).

           99.         To decompress the data, the Accused Instrumentalities include one or more

   decompression decoders configured to decompress a compressed data block from among

   the one or more compressed data blocks associated with the data packet based on the one

   or        more            recognizable          data       tokens.              See,          e.g.,

   https://www.reduxio.com/products/timeos/nodup-data-deduplication.             (“All    data      is

   deduped       and     compressed     on   the    fly.”);   https://beyondtheblocks.reduxio.com/

   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).

           100.        One of the compression formats in the Accused Instrumentalities is content

   dependent data decompression.              See, e.g., https://beyondtheblocks.reduxio.com/

   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).        The one or more decompression decoders in the Accused

   Instrumentalities are further configured to decompress the compressed data block utilizing

   content dependent data decompression to provide a first decompressed data block when
   the one or more recognizable data tokens indicate that the data block was encoded utilizing

   content dependent data compression.

           101.        One of the compression formats in the Accused Instrumentalities is content

   independent data decompression. See, e.g., https://www.reduxio.com/products/timeos/

   nodup-data-deduplication. (“All data is deduped and compressed on the fly.”). The one or

   more decompression decoders in the Accused Instrumentalities are further configured to

   decompress the compressed data block utilizing content independent data decompression

   to provide a second decompressed data block when the one or more recognizable data




                                                     37
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 38 of 53 PageID #: 2839




   tokens indicate that the data block was encoded utilizing content independent data

   compression.

             102.   The Accused Instrumentalities include an output interface, coupled to the

   data decompression engine, configured to output a decompressed data packet including the

   first or the second decompressed data block. For example, the Accused Instrumentalities

   include interfaces for connections to storage media, including output interfaces. See, e.g.,

   https://www.reduxio.com/wp-content/uploads/2016/12/Reduxio_Mellanox_Solution

   _Brief.pdf. Furthermore, the Accused Instrumentalities have memory, such as volatile

   memory, into which decompressed data can be written. On information and belief, all of

   the Accused Instrumentalities have network connections that provide an output interface,

   coupled to the data decompression engine, configured to output a decompressed data

   packet including the first or the second decompressed data block.

             103.   On information and belief, Reduxio also infringes, directly and through

   induced infringement, and continues to infringe other claims of the ’203 Patent, for similar

   reasons as explained above with respect to Claim 14 of the ’203 Patent.

             104.   On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the methods claimed by the ’203

   Patent.
             105.   By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ compression features, Reduxio has injured Realtime and is liable to

   Realtime for infringement of the ’203 Patent pursuant to 35 U.S.C. § 271.

             106.   As a result of Reduxio’s infringement of the ’203 Patent, Plaintiff Realtime

   is entitled to monetary damages in an amount adequate to compensate for Reduxio’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Reduxio, together with interest and costs as fixed by the Court.




                                                 38
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 39 of 53 PageID #: 2840




                                           COUNT IV

                     INFRINGEMENT OF U.S. PATENT NO. 9,116,908

          107.    Plaintiff Realtime realleges and incorporates by reference paragraphs the

   foregoing paragraphs, as if fully set forth herein.

          108.    Plaintiff Realtime is the owner by assignment of United States Patent No.

   9,116,908 (“the ’908 Patent”) entitled “System and methods for accelerated data storage

   and retrieval.” The ’908 Patent was duly and legally issued by the United States Patent

   and Trademark Office on August 25, 2015, and Claims 1, 2, 4-6, 9, 11, 21, 22, 24, and 25

   of the ’908 Patent confirmed as patentable in a Final Written Decision of the Patent Trial

   and Appeal Board on October 31, 2017. A true and correct copy of the ’908 Patent is

   included as Exhibit D.
          109. Consistent with the claim constructions above, Plaintiff Realtime identifies

   the following additional constructions applicable to the claims of the ’908 Patent:

                  a. “data accelerator: “hardware or software with one or more compression

                      encoders.”


          110.    The ’claims of the ‘908 Patent are not abstract, but rather are limited to

   particularized technological solutions that improve computer capabilities—e.g., digital

   data compression systems and methods to improve the ability of a computer system to

   compress and store data blocks on memory devices more efficiently. Specifically, the ’908

   Patent claims are directed to: computerized systems and methods for compressing and

   storing digital data blocks on memory devices by (1) compressing first and second data

   blocks with different compression techniques and (2) storing the compressed data blocks

   on a memory device; wherein (3) compressing and and storing the compressed data blocks




                                                39
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 40 of 53 PageID #: 2841




   occurs faster than storing the uncompressed data blocks on the memory device. See ’908

   Patent at Abstract; claim 1.

           111.    Because the claims are limited to the field of compressing and storing digital

   data blocks (each of which can comprise complete files or collection of multiple files) and

   are designed to improve the ability of a computer system to compress and store data blocks

   on memory devices more efficiently, the claims of the ’908 Patent are incapable of being

   performed by pen and pencil. For example, it is not possible by pen and paper to compare

   “compression and storage time” (i.e., the time required to compress first and second data

   blocks with different compression techniques and storing the compressed data blocks on a

   memory device) against “storage time without compression” (i.e., the time required to the

   uncompressed data blocks on the memory device without compression). Thus, it is not

   possible to ensure by pen and paper that “compression and storage time” occurs faster than

   “storage time without compression.” Moreover, as data has been construed previously, and

   should be construed herein, to mean “digital data.” Accordingly, the claims of the ‘908

   Patentreflect an improvement to computing technology and computers and do not reflect a

   previously existing solution that are simply being performed on a computer.

           112.    The ’908 Patent teaches improved, particularized digital data compression

   systems and methods to address problems specific to digital data. As discussed above, “data

   block” should be construed as “a single unit of data, which may range in size from

   individual bits through complete files or collection of multiple files”; and “compressing /

   compressed / compression” should be construed as “[representing / represented /

   representation] of data with fewer bits.” The ’908 Patent itself states that states that it deals

   specifically with limitations and problems arising in the realm of compressing “[d]iffuse




                                                  40
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 41 of 53 PageID #: 2842




   digital data” which is “a representation of data that . . . is typically not easily

   recognizable to humans in its native form.” ’908 Patent at 1:32-36.

          113.    In their most basic form, and ignoring many claim limitations, the claims of

   the ’908 Patent are directed to systems of digital data compression utilizing a plurality of

   different compression encoders for accelerated compression and storage of data blocks.

   See ’908 Patent at Abstract, 2:58–3:58. The ’908 Patent addresses problems that existed

   in the realm of digital data compression, including:

          a. “high performance disk interface standards . . . offer only the promise of higher

              data transfer rates through intermediate data buffering in random access

              memory”

          b. “[f]aster disk access data rates are only achieved by the high cost solution of

              simultaneously accessing multiple disk drives with a technique known within

              the art as data striping”

          c. “problems with bandwidth limitations similarly occur within the art by all other

              forms of sequential, pseudorandom, and random access mass storage devices”

   ’908 Patent at 2:19–54.

          114.    The ’908 Patent solves the foregoing problems with novel technological

   solutions in digital data compression utilizing a plurality of different encoders, and

   optionally a compression descriptor, for accelerated storage and retrieval of data blocks.

   The novel approaches taught in the specification, include:

                      a. Using digital compression type descriptor “for output so as to

                          indicate the type of compression format of the encoded data block”




                                               41
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 42 of 53 PageID #: 2843




                  b. “data storage and retrieval accelerator method and system [being]

                     employed in a disk storage adapter to reduce the time required to store

                     and retrieve data from computer to a disk memory device”

                  c. “data storage and retrieval accelerator method and system [being]

                     employed in conjunction with random access memory to reduce the time

                     required to store and retrieve data from random access memory”

                  d. “provid[ing] an effective increase of the data storage and retrieval

                     bandwidth of a memory storage device”

   ’908 Patent at 2:58–3:54; 11:46–13:41. Figure 8 illustrates one preferred embodiment:




          115.    The claims of the ‘908 Patent do not merely recite a result. Instead, they

   recite specific steps for accomplishing a result—e.g., a data accelerator, comprising a

   memory device, two encoders, and a processor configured to compress two data blocks

   with two different compression techniques. The specification confirms this. To achieve

   continuous data storage acceleration, the ’908 Patent discloses a data storage accelerator

   10 and recognizes that “the advantage of introducing a minimum delay in the time from


                                              42
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 43 of 53 PageID #: 2844




   receipt of input to storage of encoded data blocks” may be necessary in some real-time

   systems. ’908 Patent at 7:4-8:13; 7:31-34; 8:8-10. As illustrated in Figure 8, “the data

   storage accelerator 10 accepts data blocks from an input data stream and stores the input

   data block in an input [data] buffer or cache 15.” Id. at 11:23-26. To compress the received

   data, “[t]he encoder module 25 successively receives as input each of the buffered input

   data blocks (or unbuffered input data blocks from the [data block counter] 20).” Id. at

   11:52-54. “Data compression is [then] performed by the encoder module 25 wherein each

   of the encoders E1 . . . En processes a given input data block and outputs a corresponding

   set of encoded data blocks.” Id. at 11:54-57.

          116.    To achieve continuous data storage acceleration, the ’908 Patent discloses

   several concepts that compress the received data blocks with minimal compression delay.

   Id. at 11:62-12:13; 13:22-31. First, “the encoders E1 through En of encoder module 25

   may operate in parallel . . . , by executing on a plurality of processor[s] or dedicated

   hardware systems, or any combination thereof).” Id. at 11:64-12:2. Second, “a timer is

   included to measure the time elapsed during the encoding process against [] a priori-

   specified time limit” and ensure real-time or pseudo realtime encoding. Id. at 13:24-31.

   Thus, “[w]hen the time limit expires, only the data output from those encoders (in the

   encoder module 25) that have completed the present encoding cycle are compared to

   determine the encoded data with the highest compression ratio.” Id. at 13:26-30. Third,

   “encoders of the identical type may be applied in parallel to enhance encoding speed.”

   Id.at 12:9-11. “For instance, encoder E1 may comprise two parallel Huffman encoders

   for parallel processing of an input data block.” Id. at 12:11-13. By utilizing the above

   teachings, the data storage accelerator 10 would have allowed a system to compress and




                                               43
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 44 of 53 PageID #: 2845




   store at least two data blocks using at least two different compression techniques faster

   than the same system is able to store those same data blocks without any compression, as

   claim 1 requires.

          117.    In addition to continuous data storage acceleration, the ’908 Patent also

   recognizes that in some instances, the output rate of the data storage accelerator 10

   may exceed the data storage rate capability of the data storage device 45. Id. at 9:29-10:10.

   To ensure compatibility in such instances, the ’908 Patent discloses “[t]iming and counting

   [the input data block to] enable[] determination of the bandwidth of the input data stream.”

   Id. at 9:27-28. And “[i]f the bandwidths are not compatible, then one or more system

   parameters may be modified to make the bandwidths compatible.” Id. at 9:41-43. Thus, a

   POSA would have understood from the teaching of the ‘908 Patent’s specification that (1)

   a compatibility problem may arise between the output rate of the data storage accelerator

   10 and the write speed capability of the storage device; and (2) a solution to that problem

   is to make the bandwidths compatible between the data storage accelerator 10 and data

   storage device 45 by reducing the bandwidth of the compressed data stream so as to not

   exceed the bandwidth of the data storage device 45. This problem and solution is reflected

   in claim 26 of the ’908 Patent.

          118.    The claims of the ‘908 Patent require unconventional combination of

   elements, e.g.: (a) “a data accelerator” (i.e., hardware or software with one or more

   compression encoders) that use at least two different compression techniques; (b) “a

   memory device” (c) where the data accelerator is configured to compress two data blocks;

   (d) including “a first data block with a first compression technique”; and (e) a “second data

   block with a second [and different] compression technique.” The data accelerator is




                                                44
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 45 of 53 PageID #: 2846




   unconventional, as it requires compression encoders using two different compression

   techniques and the structural capability of compressing and storing digital data on a

   memory device faster than the digital data can be stored on the memory device in

   uncompressed form.

          119.    This “occurs faster than” limitation is unconventional, both alone and in an

   ordered combination with other claim elements. The prior art does not expressly disclose

   this limitation and defendants challenging the validity of the ’908 Patent have not asserted

   that any prior art discloses this limitation or anticipates the ’908 Patent. This is evidenced,

   for example, by the outcome of IPRs on the ’908 Patent and related ’530 Patent. See

   IPR2016-01002 (FWD on ’908 Patent), Paper 71 (PTAB Oct. 31, 2017) (affirmed by

   Federal Circuit); IPR2016-00972 (FWD on ’530 Patent), Paper 71 (PTAB May 15, 2018)

   (affirmed by Federal Circuit ).

          120.    In the FWDs, for example, the PTAB addressed obviousness challenges as

   to whether the combination of two prior art references rendered obvious the “occurs faster

   than” limitation. In those IPRs, the PTAB found that Petitioners had not demonstrated a

   person of ordinary skill would be motivated to combine prior art references to at arrive at

   the occurs faster limitation. The PTAB also found that Petitioners had not demonstrated a

   reasonable expectation of success in the combination. As the PTAB stated: “we find that

   Petitioner failed to meet its burden of proof in showing: (1) how specific references could

   be combined, which combination(s) of elements in specific references would yield a

   predictable result, or how any specific combination would operate or read on the asserted

   claims; which is closely related to point number (2), namely, whether a person having

   ordinary skill in the art on this record could have had a reasonable expectation of success




                                                 45
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 46 of 53 PageID #: 2847




   in attempting to combine the teachings of Franaszek with Osterlund.” IPR2016-001002,

   Paper 71 at 20.

          121.       Further, the file history confirms that the claims were inventive over prior

   art and not well-understood, routine, and conventional. For instance, the          claims were

   allowed by the PTO after the PTO considered hundreds of references, which are cited in

   the “References Cited” portion of the ‘908 Patent.

          122.       Claim 1 is not representative of all claims of the ’908 Patent. In particular,

   the dependent claims contain limitations not found in the independent claims that further

   confirm that the claims are (1) are directed to digital data compression systems that

   improve the function and operation of a computer; and (2) recite unconventional elements

   taken alone or as an ordered combination. For example:

          a.         Dependent claims 2–3, 22 require that the data accelerator store a first or

                     second data descriptor is stored on the memory device indicative of the first

                     or second compression technique, where the first / second descriptor is

                     utilized to decompress the portion of the compressed data blocks associated

                     with the first / second data block. Thus, claims 2–3, 22 require a data

                     accelerator that has the structural capability of storing a data descriptor on

                     the memory device.

          b.         Dependent claims 4–5 require that the data accelerator retrieve either the

                     first descriptor or compressed first and second compressed data blocks from

                     the memory device. Thus, claims 4–5 requires a data accelerator that has

                     the structural capability of retrieving a descriptor compressed data from the

                     memory device.




                                                  46
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 47 of 53 PageID #: 2848




         c.    Dependent claim 6 requires that the data accelerator perform

               decompression; while dependent claims 7, 23, and 28 require that the

               retrieval and decompression occurs faster than retrieving the data block in

               compressed form.

         d.    Dependent claim 8 requires that the data accelerator is coupled to the

               memory device via an industry standard disk interface.

         e.    Dependent claim 13 requires that the first compression technique includes

               compressing with a plurality of encoders “in a parallel configuration.”

         f.    Dependent claim 18 requires the first and second data blocks comprise

               audio or video information.

         g.    Dependent claims 19 and 25 require the first and second data blocks to be

               received over a communications channel.

         h.    Dependent claim 20 requires that the first compression technique is “content

               dependent” and the second compression technique is a form of dictionary

               compression.

         i.    Dependent claim 26 require determining the “bandwidth” of received data

               blocks; and adjusting a data rate of the compressed data blocks by

               “modifying a system parameter, to make a bandwidth of the compressed

               data blocks compatible with a bandwidth of the memory device.”

         j.    Independent claim 29 requires (1) retrieving first and second compressed

               data blocks compressed with different techniques from a memory device;

               and (2) decompressing first and second compressed data blocks; wherein

               (3) retrieving and decompressing the compressed data blocks occurs faster




                                             47
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 48 of 53 PageID #: 2849




                  than retrieving the uncompressed data blocks from the memory device in

                  uncompressed form.

          123.    In a patent filed by Altera in 2012, it admitted that there was still a technical

   problem associated with computer capacity and a need for a more efficient compression

   system “In order to better meet the requirements of higher speed data transfer, reduced

   memory utilization and minimal computation in many computing applications, a need

   exists for computationally efficient compression and decompression.” U.S. Pat. No.

   9,026,568 at 2:43-47.

          124.    Similarly, in a 2013 filed by Western Digital, it also admitted that there

   was still a technical problem associated with computer capacity and a need for a more

   efficient compression system: “It is desirable to provide mechanisms and architectures for

   increasing capacity, reliability, and performance of data storage systems.” U.S. Pat. No.

   9,448,738 at 1:33-35.

          125.    The statements in these later-filed patents confirm that Realtime’s patent at

   issue here are directed to technical solutions to technical problems, and improves computer

   functionalities. The statements in these later-filed patents also confirm that the limitations

   recited in Realtime’s patent at issue here are not well-understood, routine, or conventional,

   and that the claims are not directed to other ideas “identified by the courts as abstract ideas,”

   that recently have been synthesized into three groups: “(a) mathematical concepts”; “(b)

   methods of organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7,

   2019) (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).

          126.    On information and belief, Reduxio has offered for sale, sold and/or
   imported into the United States Reduxio products and services that infringe the ’908 Patent,



                                                 48
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 49 of 53 PageID #: 2850




   and continues to do so. By way of illustrative example, these infringing products and

   services include, without limitation, Reduxio’s NoDup, BackDating, NoRestore,

   NoMigrate, and Tier-X products and services, and the system hardware on which they

   operate, and all versions and variations thereof since the issuance of the ’908 Patent (the

   “Accused Instrumentality”).

             127.   On information and belief, Reduxio has directly infringed and continues to

   infringe the ’908 Patent, for example, through its own use and testing of the Accused

   Instrumentality, which constitutes a system comprising: a memory device; and a data

   accelerator configured to compress: (i) a first data block with a first compression technique

   to provide a first compressed data block; and (ii) a second data block with a second

   compression technique, different from the first compression technique, to provide a second

   compressed data block; wherein the compressed first and second data blocks are stored on

   the memory device, and the compression and storage occurs faster than the first and second

   data blocks are able to be stored on the memory device in uncompressed form. Upon

   information and belief, Reduxio uses the Accused Instrumentality, an infringing system,

   for its own internal non-testing business purposes, while testing the Accused

   Instrumentality, and while providing technical support and repair services for the Accused

   Instrumentality to Reduxio’s customers.
             128.   On information and belief, use of the Accused Instrumentality in its

   ordinary and customary fashion results in infringement of the systems claimed by the ’908

   Patent.

             129.   On information and belief, Reduxio has had knowledge of the ’908 Patent

   since at least the filing of this Complaint or shortly thereafter, and on information and belief,

   Reduxio knew of the ’908 Patent and knew of its infringement, including by way of this

   lawsuit.

             130.   Upon information and belief, Reduxio’s affirmative acts of making, using,
   and selling the Accused Instrumentalities, and providing implementation services and


                                                 49
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 50 of 53 PageID #: 2851




   technical support to users of the Accused Instrumentalities, have induced and continue to

   induce users of the Accused Instrumentalities to use them in their normal and customary

   way to infringe Claim 1 of the ’908 Patent by making or using a system comprising: a

   memory device; and a data accelerator configured to compress: (i) a first data block with a

   first compression technique to provide a first compressed data block; and (ii) a second data

   block with a second compression technique, different from the first compression technique,

   to provide a second compressed data block; wherein the compressed first and second data

   blocks are stored on the memory device, and the compression and storage occurs faster

   than the first and second data blocks are able to be stored on the memory device in

   uncompressed form. For example, Reduxio explains to customers the benefits of using the

   Accused Instrumentalities: “Unlike other solutions, both deduplication and compression

   are combined for maximum savings for practically any data – databases, virtual machines,

   file     shares       and       more.”              See      https://www.reduxio.com/wp-

   content/themes/reduxio/brief/Reduxio_NoDup_PB.pdf. For similar reasons, Reduxio also

   induces its customers to use the Accused Instrumentalities to infringe other claims of

   the ’908 Patent. Reduxio specifically intended and was aware that these normal and

   customary activities would infringe the ’908 Patent. Reduxio performed the acts that

   constitute induced infringement, and would induce actual infringement, with the
   knowledge of the ’908 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Reduxio engaged in such inducement to promote the sales of the Accused Instrumentalities.

   Accordingly, Reduxio has induced and continues to induce users of the accused products

   to use the accused products in their ordinary and customary way to infringe the ’908 Patent,

   knowing that such use constitutes infringement of the ’908 Patent.

          131.    The Accused Instrumentality evidently includes a memory device and a data

   accelerator configured to compress: (i) a first data block with a first compression technique
   to provide a first compressed data block; and (ii) a second data block with a second


                                                50
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 51 of 53 PageID #: 2852




   compression technique, different from the first compression technique, to provide a second

   compressed data block. For example, the Accused Instrumentalities also use one or more

   memory devices, including storage media at remote storage facilities, such as, for example,

   on Flash storage. See, e.g., https://www.reduxio.com/products/hx-series. The Accused

   Instrumentality includes a data accelerator configured to compress: (i) a first data block

   with a first compression technique (e.g. deduplication) to provide a first compressed data

   block; and (ii) a second data block with a second compression technique (e.g. compression),

   different from the first compression technique, to provide a second compressed data block.

   See, e.g., https://www.reduxio.com/products/timeos/nodup-data-deduplication. (“All data

   is deduped and compressed on the fly.”); https://beyondtheblocks.reduxio.com/

   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).

            132.     The Accused Instrumentality stores the compressed first and second data

   blocks on the memory device. For example, the Accused Instrumentalities have storage

   media, such as, for example, on Flash storage, at remote storage facilities controlled by

   data servers. See, e.g., https://www.reduxio.com/products/hx-series. Also, compressed

   data blocks are stored temporarily in volatile memory when they are created.                   The
   compression and storage occurs faster than the first and second data blocks are able to be

   stored     on     the    memory        device    in       uncompressed    form.       See,     e.g.,

   https://www.reduxio.com/products/timeos/nodup-data-deduplication.             (“All     data      is

   deduped     and     compressed    on     the    fly.”);    https://beyondtheblocks.reduxio.com/

   demystifying-data-deduplication (“In the data deduplication process, the data blocks are

   analysed to identify duplicate blocks and the system stores only one copy of it while

   deleting the rest.”).

            133.     On information and belief, Reduxio also infringes, directly and through
   induced infringement, and continues to infringe other claims of the ’908 Patent, for similar


                                                   51
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 52 of 53 PageID #: 2853




   reasons as explained above with respect to Claim 1 of the ’908 Patent.

          134.    By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ compression features, Reduxio has injured Realtime and is liable to

   Realtime for infringement of the ’908 Patent pursuant to 35 U.S.C. § 271.

          135.    As a result of Reduxio’s infringement of the ’908 Patent, Plaintiff Realtime

   is entitled to monetary damages in an amount adequate to compensate for Reduxio’s

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Reduxio, together with interest and costs as fixed by the Court.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Realtime respectfully requests that this Court enter:

          a.      A judgment in favor of Plaintiff that Reduxio has infringed, either literally

   and/or under the doctrine of equivalents, the ’728 Patent, the ’751 Patent, the ’203 Patent,

   and the ’908 Patent;

          b.      A permanent injunction prohibiting Reduxio from further acts of

   infringement of the ’728 Patent, the ’751 Patent, the ’203 Patent, and the ’908 Patent;

          c.      A judgment and order requiring Reduxio to pay Plaintiff its damages, costs,

   expenses, and prejudgment and post-judgment interest for its infringement of the ’728
   Patent, the ’751 Patent, the ’203 Patent, and the ’908 Patent; and

          d.      A judgment and order requiring Reduxio to provide an accounting and to

   pay supplemental damages to Realtime, including without limitation, prejudgment and

   post-judgment interest;

          e.      A judgment and order finding that this is an exceptional case within the

   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

   Defendants; and

          f.      Any and all other relief as the Court may deem appropriate and just under
   the circumstances.


                                               52
Case 1:17-cv-00800-CFC Document 53 Filed 05/18/21 Page 53 of 53 PageID #: 2854




                                 DEMAND FOR JURY TRIAL

           Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

   jury of any issues so triable by right.


    Dated: May 18, 2021                           BAYARD, P.A.

    OF COUNSEL                                     /s/ Stephen B. Brauerman
                                                  Stephen B. Brauerman (No. 4952)
    Marc A. Fenster (CA SBN 181067)               Ronald P. Golden III (No. 6254)
    Reza Mirzaie (CA SBN 246953)                  600 N. King Street, Suite 400
    Paul A. Kroeger (CA SBN 229074)               Wilmington, DE 19801
    Stanley H. Thompson, Jr. (CA SBN              Phone: (302) 655-5000
    198825)                                       sbrauerman@bayardlaw.com
    RUSS AUGUST & KABAT                           rgolden@bayardlaw.com
    12424 Wilshire Boulevard, 12th Floor
    Los Angeles, CA 90025                         Attorneys for Plaintiff Realtime Data LLC
    (310) 826-7474                                d/b/a IXO
    mfenster@raklaw.com
    rmirzaie@raklaw.com
    pkroeger@raklaw.com
    sthompson@raklaw.com




                                                53
